DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Appeal Brief
In view of the appeal brief filed on 22 March 2021, PROSECUTION IS HEREBY REOPENED. New rejections are set forth below.  In particular, new rejections are provided under 35 USC 112 with respect to the vaporizing unit, which it appears has been amended over time to inadvertently read on both the vaporizer unit and the  distribution unit in a way that is not consistent with the original disclosure and is unclear.  Additionally, prior art has been added to further suggest that duplication is known in the art without only relying on what would be obvious to one of ordinary skill in the art exercising ordinary, creativity, common sense and logic.  
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  claim 1 and claim 4, “vaporizer unit” has been interpreted as including an injection port, a permeable tubular wall, and a vapor/manifold housing enclosing the permeable tubular wall with an opening and equivalents thereof as set forth in para. 40 of the specification; claim 20 “second auxiliary process unit” including an injection port, permeable tubular wall and a vapor manifold/housing enclosing the permeable tubular wall with an opening and equivalents thereof; claim 21 “first auxiliary process unit” including an injection port, permeable tubular wall and a vapor manifold/housing enclosing the permeable tubular wall with an opening and equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 includes the recitation “passing the vapor from the vapor housing to a chamber in the vaporization unit”.  It is unclear how this step proceeds based on the relative arrangement of the vapor housing, the vaporization unit and the unclaimed vapor distribution unit/block.  
Nevertheless, in order to expedite examination, Examiner has interpreted the claims based in part on the originally filed claims and the originally filed specification, it appears that the originally disclosed method includes the features of “collecting the vapor in a vapor distribution unit of said apparatus” and “passing the vapor from the vapor housing to a chamber in the vapor distribution unit
Claim 21 recites the limitation "the first auxiliary process unit".  There is insufficient antecedent basis for this limitation in the claim.  In order to expedite examination, Examiner has assumed that the claim was meant to refer to “a first auxiliary process unit” at introduction thereof.
Clarification and/or correction is requested.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 1, 7, 13 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Pub. No. 2006/0032440 to Nolan in view of U.S. Patent No. 2010/0151129 to Schmid et al.
Regarding claims 1, 7 and 13:  In Figs. 1-7 and the accompanying text, Nolan renders substantially obvious a method for manufacturing a photovoltaic device (see, e.g., para. 2) using an integrated deposition apparatus (10) (which has been interpreted as an apparatus capable of not only depositing step but also a pre- and post-deposition process step) wherein the method comprises: 
However, Nolan fails to explicitly disclose performing a first pre-or post-deposition process on the substrate further comprising performing one of shielding gas flow curtain.
Schmid et al. teach providing a shielding gas flow curtain as part of an integrated apparatus and on either side (i.e. pre or post) of a deposition process performed by a vaporizer unit for the purpose of situating the substrate in a space free of oxygen (see, e.g., Fig. 3 and paras. 30 and 36).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applciant’s invention was filed to have provided in Nolan a shielding gas flow curtain on either side of the vaporizer unit as part of an integrated apparatus to perform a pre- and/or post-deposition process with respect to the vaporizer unit in order to situate the substrate in a space free of oxygen as taught by Schmid et al.

Claim 1, 4, 7, 13 and 19-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Pub. No. 2006/0032440 to Nolan in view of U.S. Patent No. 6,200,389 to Miller et al.
Regarding claims 1, 7, 13 and 19:  In Figs. 1-7 and the accompanying text, Nolan renders obvious a method for manufacturing a photovoltaic device (see, e.g., para. 2) using an integrated deposition apparatus (10) (which has been interpreted as an apparatus capable of not only depositing step but also a pre- and post-deposition process step) wherein the method comprises: depositing a thin film layer on a substrate (G) using the integrated deposition apparatus, wherein the step of depositing a thin film layer includes vaporizing a material powder into a vapor (using heat), collecting the vapor in a vaporizer unit (30, 24, 34 and 36) of said apparatus, and outputting the vapor from the vaporizer unit to be deposited on the substrate (via 36); additionally by duplicating the distributor a first pre- and/or post-In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).   Additional deposited layers cannot be considered a new or unexpected result.
Examiner notes that in a sequence of processes, any process before a given process (e.g., in this case the deposition step) can be considered a pre-deposition process and any process thereafter can be considered a post-deposition process.  
Examiner notes that in a sequence of processes, any process before a given process (e.g., in this case the deposition step) can be considered a pre-deposition process and any process thereafter can be considered a post-deposition process.
Additionally, regarding duplication, Examiner notes prior art reference, Miller et al., which provides further evidence that in addition to one of ordinary skill in the art using ordinary skill, knowledge and common sense to arrive at the idea of duplication, the feature is also explicitly disclosed in this similar prior art deposition apparatus. 
Miller teaches discloses the provision of a plurality of sequential deposition injectors (e.g., Fig. 19, 105) (i.e. duplicated injectors). Additionally, each of the plurality of injectors is mechanically coupled to form an overall integrated injector assembly, wherein the assembly comprising the plurality of injectors allows for increased throughput. See, e.g., abstract, Figs. 17-19 and accompanying text. More 
Thus, it would have also been obvious to one of ordinary skill in the art at the time of the Applicant's invention to have duplicated and mechanically coupled the vapor distribution structure of Nolan et al. according to the teachings of Miller et al. to create first and/or second auxiliary process units on either side of the disclosed aporizer unit of Nolan designed for at least one chemical treatment process (i.e. deposition) [but also capable of thermal heat treatment using a heater thereof and/or capable of creating a curtain of inert gas using an inert gas source connected thereto] in order to increase throughput.

Regarding claim 4:  the vaporizer unit of Nolan includes an inlet (30), a permeable tubular wall (24), and a vapor/manifold housing (34) enclosing the permeable tubular wall with an opening (36), when duplicated (as detailed above) it will include each of these features that are also readable on the features of the first auxiliary unit and the second auxiliary unit and capable of performing the claimed method steps.

Regarding claims 20-21:  the vaporizer unit of Nolan includes an inlet (30), a permeable tubular wall (24), and a vapor/manifold housing (34) enclosing the permeable tubular wall with an opening (36), when duplicated (as detailed above) it will include each of these features that are also readable on the features of the first auxiliary unit and/or the second auxiliary unit which capable of performing the claimed method steps. 

Response to Arguments
Applicant's arguments filed 10 September 2020 have been fully considered but they are not persuasive. 
Regarding the application of Nolan as prior art, with respect to duplication of parts, wherein this is a concept clearly addressed by the courts and as well as one obvious to one of ordinary skill in the art exercising ordinary creativity, common sense and logic (particularly in the art at issue), Examiner further notes that Applicant has also argued that duplication would provide for multiple deposition steps.  Examiner agrees and notes that multiple deposition steps produced by modification of Nolan read on the claimed pre- or post-treatment as a chemical treatment, a thermal-chemical treatment, dual layer growth, triple layer growth, growth with a vapor, etc., as broadly claimed.  
Additionally, Miller et al. is now relied upon to further address the obviousness of providing auxiliary process units.
Regarding claim interpretation of the phrase “integrated”, Examiner notes that the term has not been interpreted as necessarily inclusive of “mechanically coupled”, which appears to be a significant feature over what at least Nolan teaches.  In combination, Examiner also suggests Applicant more clearly claim the distributor unit and the direction in which gases leave the vaporizer unit and the auxiliary process unit, etc., for example as set forth in Fig. 5.  As detailed above, if Applicant wishes sturcutral features of the distribution unit to be included in the claim interpretation, they should be explicitly added.  A special definition has not been provided for “integrated” in the specification, therefore it has been broadly interpreted as “part of a whole”.  So, in this case, part of a whole deposition apparatus.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA MOORE whose telephone number is (571)272-1440.  The examiner can normally be reached on Monday-Friday, 9am-6pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARLA A MOORE/               Primary Examiner, Art Unit 1716                                                                                                                                                                                         
/PARVIZ HASSANZADEH/               Supervisory Patent Examiner, Art Unit 1716